IN THE
                              TENTH COURT OF APPEALS




                                       No. 10-14-00128-CR

                             IN RE NORMAN CRITTENDEN



                                      Original Proceeding


                                MEMORANDUM OPINION


        In this original proceeding, entitled “Petition for Writ of Mandamus and

Prohibition,” Relator requests us to order the trial court in his criminal case to enter an

order dismissing the case for want of jurisdiction.1 Relator thus actually seeks habeas

corpus relief from his underlying felony conviction.

        The courts of appeals do not have original habeas corpus jurisdiction in criminal

law matters. Ex parte Hearon, 3 S.W.3d 650 (Tex. App.—Waco 1999, orig. proceeding)

1The petition has numerous procedural deficiencies. It does not include the certification required by Rule
of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). The appendix is not sworn, and there is no
record. See id. 52.3(k), 52.7. It lacks proof of service on the Respondent trial judge and on the Walker
County District Attorney, a Real-Party-in-Interest. See id. 9.5, 52.2. A copy of all documents presented to
the Court must be served on all parties to the proceeding and must contain proof of service. Id. 9.5.
Because of our disposition and to expedite it, we will implement Rule 2 and suspend these rules. Id. 2.
(citing Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); and

Sanders v. State, 771 S.W.2d 645, 650 (Tex. App.—El Paso 1989, pet. ref’d)); Ex parte

Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding).

        Accordingly, we dismiss this original proceeding for lack of jurisdiction.2




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed May 29, 2014
Do not publish
[OT06]




2 Relator’s application for leave to file his petition is dismissed as moot because leave is no longer
required to file an original proceeding in an intermediate court of appeals.


In re Crittenden                                                                               Page 2